DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' arguments is presented after addressing the Claims.

Claim Rejections- 35 USC § 103  
Rejections RE: Claim 1 and its dependent Claims 3-10, 13, 16, and 19-20.
Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115), in view of Inda (US 2007/0048617) as evidenced by Ito (US 2016/0141716).
Regarding Claim 1:
Petkov discloses an all-solid lithium ion ceramic secondary battery (col 1 lines 5-6 and col 2 lines 17-33), where ceramic is considered as an all solid battery, comprising:
a pair of electrodes and a solid electrolyte provided between the pair of electrodes (anode layer with anode coated pore, cathode layer with cathode coated pore (see key of Petkov’s Figure 2).
Further regarding Claim 1 and Claim 3:
Although Petkov discloses an intermediate sponge layer comprised of a layer of LATP (lithium aluminum titanium phosphate) (Petkov col 2, line 30 and Figure 2), 
However, Inda teaches employing a solid electrolyte layer comprised of three layers with an intermediate layer between the center electrolyte layer and the positive electrode. The intermediate layer comprises a low amount of NASICON ceramic while the center electrolyte layer comprises a lot of ion conductive perovskite glass ceramics (Inda Figure 2 and [0044], [0051], [0073], [0076]). Wherefore it is known in the art that LATP is a NASICON material as evidenced by Ito (Ito [0050]).  
The laminated layer structure is taught to improve charge and discharge battery cycle characteristics when compared with prior art solid electrolyte batteries by providing a thinner laminated electrolyte structure by providing good contact interfaces with electrodes (Inda [0012], [0041]-[0042] and Inda Figure 2 and AREA A below).
AREA A: Figure 2 of Inda showing laminated sheets on at least one side and both pairs of electrodes include the active material layer and the intermediate layer.

    PNG
    media_image1.png
    242
    677
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided an Inda-taught intermediate layer disposed in a form of 
Because the Inda-taught arrangement, it would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have provided an Inda-taught intermediate layer disposed in a form of laminated sheets provides the location of two laminated Inda intermediate layers where both of the pair of Petkov electrodes include the active material layer and the intermediate layer. 

Petkov further discloses placing a LATP coating on an anode or cathode (electrode) material to enhance ion conduction (Petkov col 4 lines 43-46-this is the wrong citation and 55-58).  Such a structure is consistent with the description of a core-shell structure form the instant Specification where an electrode active material has a core portion and the core portion is coated (instant Specification [0004]-[0005]).
Thus, Petkov discloses an active material constituting the active-material layer has a core-shell structure having a core region and a shell region (Petkov col 4 lines 43-46-no and 55-58).
 
Regarding Claim 6, Petkov discloses the limitations set forth above.
Although Petkov does not disclose a thickness of the intermediate layer is 0.5 m or more and 5.0 m or less, Petkov teaches that the layers of the battery can be varied in thickness from around a micron to hundreds of microns (m) where the values in the range provides for different electrical performances (col 12 lines 21-23). Therefore the Petkov range, between a micron to hundreds of microns, overlaps the thickness of the 
It would have been obvious to choose any equivalent thickness amount form the range taught by Petkov, including those within the claimed range of 0.5 m or more and 5.0 m or less, within the overlapping range of a micron to hundreds of microns thickness range of Petkov with a reasonable expectation of success. 

Claim 4 s/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115) in view of Inda (US 2007/0048617) as evidenced by Ito (US 2016/0141716), as applied to Claim 1 above, as evidenced by Ito et al. [Ito] (US 2016/0141716).
Regarding Claim 4, Petkov discloses the limitations set forth above. 
Petkov discloses that electrode materials are comprised of crystal lattices (col 1 lines 48-52) and LATP is used for intermediate material and LATP is used as the electrolyte (Figure 2 Claim 11). However, Petkov does not specifically disclose wherein the intermediate layer has a crystal structure identical to at least a crystal structure of one of the solid electrolyte and the active material.
On the other hand, because the LATP is made at the same time with a composition—considered as the same composition of lithium aluminum titanium phosphate (col 2 lines 27-31, col 3 lines 27-col 4, lines 43-46 and col 7 lines 33-43, col 5 lines 3-4) where the electrolyte active material is indicated to be of LATP (Figure 2) where a LATP structure is designated as being of a NASICON crystal structure as evidenced by Ito (Ito [0050]), the Petkov intermediate layer of LATP is also considered 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing for Petkov to have an intermediate layer of LATP having a NASICON crystal structure identical to at least a crystal structure of the Petkov LATP solid electrolyte as evidenced by Ito.  

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115), in view of Inda (US 2007/0048617), as applied to Claims 1 and Claim 3 above, in further view of Yoshiaki et al. [Yoshiaki] (JP 2015-167095 with Espacenet Abstract and English machine trans.).
Regarding Claim 5 and 19, modified Petkov discloses the limitations set forth above.
Although Petkov discloses that layers—and thus an intermediate layer--of the MLCB ( multilayer ceramic battery) are varied from a micron to hundreds of microns (Petkov col 11 lines 50-52 and col 12 lines 21-23), and although Petkov discloses electrode material is coated with an LATP material (Petkov col 4 lines 55-58)—considered as forming a coating shell on the electrode material as would be expected by one of ordinary skill in the art, Petkov does not specifically disclose that the intermediate layer is equal to or more than a thickness of the shell region.
On the other hand, Yoshiaki teaches that coatings of LATP on electrode materials should be within the range of 1-30 nm to prevent a too thin amount to cause 
A modified Petkov shows one to hundreds of micron layer thickness of an intermediate layer is necessarily equal to or more than a thickness of the 1-30 nm amounts of the Yoshiaki taught shell region. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a Yoshiaki-taught LATP coating shell thickness of 1-30 nm to prevent uneconomical shell amounts being used and to prevent exposure of the Petkov shell electrode material coated with Petkov LATP wherein a thickness of the Petkov, micron thick intermediate layer is equal to or more than a thickness of the Yoshiaki-taught shell region. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115), in view of Inda (US 2007/0048617) as applied to Claim 1 above, in further view of Han et al. [Han] (Journal of Materials Chemistry A 2015 vol 3 pp 11930-11939).
Regarding Claim 7, modified Petkov discloses the limitations set forth above.
Petkov discloses LATP is made of lithium aluminum titanium and phosphate wherefore LATP only has one transition metal transition element—Titanium.  
Petkov exemplifies an active material (cathode) or core material—that is LATP coated (Petkov col 4 lines 43-45)—employed for the battery, is made of Nickel, Cobalt, and Manganese for having an exemplified formula of LiNixCoyMnz or formulas comprised of Nickel and Manganese (Petkov col 5 lines 41-43, and 47). The core 
However, although modified Petkov discloses charging and discharging cycles for cathode materials (col 4 lines 21-25), Petkov does not disclose whether the amount of transition metals in the core region is more than amount of transition metal in the shell region and an amount of oxygen deficiency in the shell region is more than an amount of oxygen deficiency in the core region.  
On the other hand, it is known in the art that a cathode material undergoes oxygen loss from the surface while undergoing redox processes while oxygen in the bulk is not lost as would be expected by one of ordinary skill in the art as taught by the analogous art of Han.  (Han page 11931, first column lines 27-34). An increase in oxygen loss is considered as an increase in oxygen deficiency thus upon performing of a redox operation on an electrode material, the outside surface material would be expected to be produced with a greater oxygen loss. Such is accompanied by oxidation changes to compensate for the oxygen loss.  Thus a charge or recharge of a battery causes an increased oxygen deficiency on the outside surface—considered to comprise the Petkov outer shell surface of the active electrode material. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have subjected the electrode material of modified Petkov to produce a greater oxygen deficiency of surface material of an electrode material than for the 

Claims 8 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115), in view of Inda (US 2007/0048617) as applied to Claim 1 above, in further view of, and as evidenced by Lee et al. [Lee] (US 2014/0011100]).
Regarding Claim 8, modified Petkov discloses the limitations set forth above.
Petkov discloses a core region or cathode material that is coated is selected from any lithium intercalating battery t including lithium metal oxides comprised with vanadium (Petkov col 5 lines 41-50). However, although Petkov discloses employing LATP as a coating material (Petkov col 4 lines 43-45), Petkov does not specifically disclose an all-solid lithium ion secondary battery wherein the LATP shell region contains 0.1-15 weight percent titanium.  
However, it is known in the art that LATP has a formula of and Li2O-Al2O3-TiO2-P2O5 as evidenced by Lee (Lee [0070]).  Wherefore the formula is comprised of 13.5 weight percent of Titanium as calculated by Calculated by 100x (Mw TI = 47.9/ (7x2) +27x2 + 47.9+(2x31)+(11x16)) = 100x 47.9/(14+54+47.9+62+176) = 100x 47.9/353.9 = 13.53%. As such, the LATP coating on the Petkov active material implicitly has a Titanium content between 0.1 to 15 wt% titanium as evidenced by Lee.
Although Petkov discloses that the battery employs any cathode core material compound that is comprised with coated a Lithium, vanadium oxides (col 4 lines 43-46; col 5 lines 40-43 and 49) Petkov does not specifically disclose an all-solid lithium ion 
On the other hand, Lee suggests employing a coated cathode material with an ion conducting coating so as to suppress cathode deterioration (Lee positive active material [0099]).  Such a cathode material is specifically specified as being of LiNiVO4 (Lee [0081]) which has an inherent vanadium amount of about 28 mass percent.  Calculated by 100x (Mw V= 50.9/ (7+58.7+50.9+(4x16)) = 100x 50.9/(116.6+(64)) = 100x 50.9/180.6 = 28.18%.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a LiNiVO4 cathode material having a vanadium content within the claimed range of 10-40 weight percent, having a Lee-taught coating which suppresses LiNiVO4   cathode deterioration.

Claim 9 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115) n view of Inda (US 2007/0048617), as applied to Claim 1 above, in further view of Tanoue et al. [Tanoue] (US 2016/0093914 US filed 06 May 2014).
Regarding Claim 9, modified Petkov discloses the limitations set forth above. 
Although 
On the other hand, Tanoue teaches of positive electrode active material powder for lithium ion cells having coated on the surface thereof, a solid electrolyte (Tanoue [0001], [0017]) where the coated particle is considered as a core particle with a shell coating structure as would be expected by one of ordinary skill in the art.  The coated particle provides a capacity retention ratio of 91 percent (Tanoue Example 1 and Table 3). 
 The positive active material particles have an average, or D50, particle size in the range of 1 to 20 m (Tanoue [0016], [0035]) but is exemplified as having an average particle size of 5.14 m (5140 nm) that is coated with 77 nm of material ([0035]-[0038], Example 1 and Table 2); the coated particle provides a capacity retention ratio of 91 percent (Tanoue Example 1, Table 3). 
Where a relation of where the Tanoue thickness Ps of the shell region implicitly satisfies a relationship of 0.4<Pc/(2Ps+Pc)<0.98 because resulting value of the relationship is 5140/{(2*77)+5140} or 5140/{5294} or 0.97 wherefore 0.4 < 0.97 <  0.98.  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added a shell layer thickness on an average core particle size as taught by Tanoue to provide a 91 percent capacity ratio to the Petkov battery with an average particle core region size and shell region thickness with a relationship of 0.4<Pc/(2Ps+Pc)<0.98.

Claims 10 and 16 
Regarding Claims 10 and 16, modified Petkov discloses the limitations set forth above. 
Although Petkov discloses the active material layer and the solid electrolyte layer identically contain LATP (Petkov Figure 2), and although it is known in the art that LATP is of a NASICON crystal-structured material as evidenced by LATP structure is designated as being of a NASICON crystal structure as evidenced by Ito (Ito [0050]), the Petkov intermediate layer of LATP is also considered to have a crystal structure of NASICON and thus identical to at least a designated NASICON crystal structure of the solid LATP electrolyte of and the active material made of LATP (Figure 2 and col 11 lines 55-57), Petkov does not disclose whether the Inda modified Petkov intermediate layer laminates, above and below the LATP-containing Petkov electrolyte layer, also contain LATP.
On the other hand, Inda also teaches that the ceramic material employed in the electrolyte intermediate layers, above and below an electrolyte layer (Figure 2 upper and lower layers with “no glass”), is preferably comprised of 30 mass percent or below of a NASICON material structure because such material is without pores to impede ion conduction (Inda [0028], [0051]). Wherefore it is known in the art that LATP is also a NASICON material as evidenced by Ito ([0050]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have also employed a Inda-taught NASICON crystal structure material in the Inda-modified Petkov intermediate layer because a NASICON material--that is of LATP as evidenced by Ito--is without pores to impede ion conduction as further taught by Inda (Inda [0051]).
Employing a LATP NASICON material in the Inda-modified Petkov intermediate layer necessarily makes the Inda-modified Petkov intermediate layer, the Inda-modified Petkov solid electrolyte layer, and active material layer contain identical NASICON crystal structure that is also a LATP material as evidenced by Ito, where LATP is also one of the elements of the Petkov solid electrolyte. Such an arrangement provides the active material layer, the intermediate layer and the solid electrolyte that contain identical LATP elements and provide the intermediate layer with a crystal structure to at least a crystal structure of the solid electrolyte and active material. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115), in view of Inda (US 2007/0048617) as applied to Claim 1 above, as evidenced by Montes et al. [Montes] (IntecOpen pp 1-29 “Electrical resistivity of Powdered Porous Compacts” Online 05 November 2018).
Regarding Claim 13, modified Petkov discloses the limitations set forth above.
Although Petkov does not disclose wherein a pair of electrode layers and a solid electrolyte layer provided between the pair of electrodes have a relative density of 80% or more, it is known in the art that the relative density is also referred to as porosity as evidenced by Montes (page 9 of 29 third full paragraph--located before “E22”). 
Where Petkov discloses that such that pores formed are filled with anode or cathode precursors to form active material therein in a manner where porosity and thus relative density, can be easily controlled (col 11-12 bridging paragraph). 
Thus, as porosity is controllable, it is optimizable to be controlled within the range between 0 and 100 percent, while the relative density is also optimizable for a solid at or 
In view of this, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize optimization, including in the claimed range of 80 percent or more, so as to produce desired porosity and thus relative density results, of Petkov and as evidenced by Montes, with a reasonable expectation of success. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115) in view of Inda (US 2007/0048617), applied to Claim 1 above, as evidenced by Ito et al. (US 2016/0141716) as applied to Claim 4 above, in further view of Yoshiaki et al. [Yoshiaki] (JP 2015-167095 with Espacenet Abstract and English machine trans.).
Regarding Claim 20, modified Petkov discloses the limitations set forth above.
Although Petkov discloses that layers—and thus an intermediate layer--of the MLCB ( multilayer ceramic battery) are varied from a micron to hundreds of microns (Petkov col 11 lines 50-52 and col 12 lines 21-23), and although Petkov discloses electrode material is coated with an LATP material (Petkov col 4 lines 55-58)—considered as forming a coating shell on the electrode material as would be expected by one of ordinary skill in the art, Petkov does not specifically disclose that the intermediate layer is equal to or more than a thickness of the shell region.
On the other hand, Yoshiaki teaches that coatings of LATP on electrode materials should be within the range of 1-30 nm to prevent a too thin amount to cause 
A modified Petkov one to hundreds of micron layer thickness of an intermediate layer is necessarily equal to or more than a thickness of the 1-30 nm amounts of the Yoshiaki–taught shell region. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a Yoshiaki-taught LATP coating shell thickness of 1-30 nm to prevent uneconomical shell amounts being used and to prevent exposure of the Petkov shell electrode material coated with Petkov LATP wherein a thickness of the Petkov, micron thick intermediate layer is equal to or more than a thickness of the Yoshiaki-taught shell region. 
Rejections RE:  Claim 2 and its dependent Claims 14-15, and 17-18.
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115), in view of Inda (US 2007/0048617), in further view of Huang et al. [Huang] (Journal of Power Sources vol 196 no 16 pp 6943-6946).
Regarding Claim 2:
Petkov discloses an all-solid lithium ion ceramic secondary battery (col 1 lines 5-6 and col 2 lines 17-33), where ceramic is considered as an all solid battery, comprising:
a pair of electrodes and a solid electrolyte provided between the pair of electrodes (anode layer with anode coated pore, cathode layer with cathode coated pore (see key of Petkov’s Figure 2).
Although Petkov discloses an intermediate sponge layer comprised of an LATP layer, Petkov does not further disclose an intermediate layer disposed in a form of 
On the other hand, Inda teaches of employing a solid electrolyte layer comprised of three layers with an intermediate layer between the center electrolyte layer and the positive electrode where the intermediate layer comprises a low amount of NASICON ceramic while the center electrolyte layer comprises a lot of ion conductive perovskite glass ceramics (Inda Figure 2 and [0044], [0051], [0073], [0076]).  The laminated layer structure is taught to improve charge and discharge battery cycle characteristics when compared with prior art solid electrolyte batteries by providing a thinner laminated electrolyte structure by providing good contact interfaces with electrodes (Inda [0012], [0041]-[0042] and Inda Figure 2 and AREA A above).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided an Inda-taught intermediate layer disposed in a form of laminated sheets in this order on at least one side of the electrodes to provide improved battery cycle characteristics by having good contact with the Petkov electrodes.
With employment of the Inda-taught arrangement, it would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have provided an Inda-taught intermediate layer disposed in a form of laminated sheets provides the location of two laminated Inda intermediate layers wherefore both of the pair of Petkov electrodes include the active material layer and the intermediate layer. 

Petkov also discloses placing an LATP coating on an anode or cathode (electrode) material to enhance ion conduction (Petkov col 4 lines 43-46 and 55-58).  Such a structure is consistent with the description of a core-shell structure from the 
Thus, Petkov discloses an active material constituting the active-material layer has a core-shell structure having a core region and a shell region.
Petkov does not disclose the size of a particle in the LATP intermediate layer has a particle is larger than an average active material particle size of the active material.  
On the other hand, Huang teaches making different LATP sintering temperatures for making LATP secondary particles employed for LATP layers. After ball milling are mainly in the range of 0.1 to 1 micrometers (Huang page 6944 col 1-2 bridging paragraph and Figure 2).  Where such sintering based particles of 0.1 to 1 micrometers produced at lower temperatures provides a structure synthesized by mass production (Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have made LATP sintered particles as taught by Huang to provide mass produced structures having an intermediate layer particle size of 0.1-1 micrometer as taught by Huang, for a Petkov intermediate layer, with a reasonable expectation of success. 
As such, employing the size sintered particles taught by Huang for LATP particles for the Petkov intermediate layer, the sintered Huang particles provide a mass produced Huang taught, intermediate layer sintered secondary average particle size range of 0.1 to 1 micrometer (Huang p 6945 col 1-col 2 bridging paragraph), such particles necessarily have a portion size that is larger than a portion of the Petkov active material particle size range of an average particle size of 0.01 up to 0.1 micrometers 
Regarding Claim 14, modified Petkov discloses the limitations set forth above.  Petkov also discloses both of the pair of electrodes include the active material LATP ceramic layer (Petkov Figure 1 and Figure 2, col 3-4 bridging paragraph) that includes the tri-layer electrolyte as further taught by Inda (Inda Figure 2, see AREA A above).

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115), in view of Inda (US 2007/0048617) in further view of Huang et al. [Huang] (Journal of Power Sources vol 196 no 16 pp 6943-6946), as applied to Claim 2, and 14 above, as evidenced by Ito et al. (US 2016/0141716).
Regarding Claims 15 and 17, modified Petkov discloses the limitations set forth above. 
Petkov discloses that electrode materials are comprised of crystal lattices (col 1 lines 48-52) and LATP is used for intermediate material and LATP is used as the electrolyte (Figure 2 Claim 11). However, Petkov does not specifically disclose wherein the intermediate layer has a crystal structure identical to at least a crystal structure of one of the solid electrolyte and the active material.
On the other hand, because the LATP is made at the same time with a composition—considered as the same composition of lithium aluminum titanium phosphate (col 2 lines 27-31, col 3 lines 27-col 4 lines 43-46 and col 7 lines 33-43 col 5 lines 3-4) wherefore the electrolyte active material is indicated to be of LATP (Figure 2) 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing for Petkov to also employ an Inda-modified Petkov intermediate layer of LATP having a NASICON crystal structure identical to at least a crystal structure of the LATP solid electrolyte as evidenced by Ito.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being obvious over Petkov et al. [Petkov] (US 8,304,115), in view of Inda (US 2007/0048617), in further view of Huang et al. [Huang] (Journal of Power Sources vol 196 no 16 pp 6943-6946), as applied to Claim 2 above, in further view of Yoshiaki et al. [Yoshiaki] (JP 2015-167095 with Espacenet Abstract and English machine trans.).
Regarding Claim 18, modified Petkov discloses the limitations set forth above.
Although Petkov discloses that layers—and thus an intermediate layer--of the MLCB ( multilayer ceramic battery) are varied from a micron to hundreds of microns (Petkov col 11 lines 50-52 and col 12 lines 21-23), and although Petkov discloses electrode material is coated with an LATP material (Petkov col 4 lines 55-58)—considered as forming a coating shell on the electrode material as would be expected by one of ordinary skill in the art, Petkov does not specifically disclose that the 
On the other hand, Yoshiaki teaches that coatings of LATP on electrode materials should be within the range of 1-30 nm to prevent a too thin amount to cause electrode material exposure while decreasing uneconomical amounts in quantities above 30 nm.  
A modified Petkov one to hundreds of micron layer thickness of an intermediate layer is necessarily equal to or more than a thickness of the 1-30 nm amounts of the Yoshiaki–taught shell region. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a Yoshiaki-taught LATP coating shell thickness of 1-30 nm to prevent uneconomical shell amounts being used and to prevent exposure of the Petkov shell electrode material coated with modified Petkov LATP wherein a thickness of the modified Petkov, micron thick intermediate layer is equal to or more than a thickness of the Yoshiaki-taught shell region. 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art for Claims 11 and 12 is Petkov et al (US 8,304,115).
Petkov does not disclose location formulas of Claims 11 comprised with vanadium for a core or shell region composition as well as solid electrolyte or intermediate layer material, subscripted compositions that satisfy a general formula (1) below for the Claim 11 region formulas:
LiaVbAlcTidPeO12-x		(1), wherefore
0.5<a<3.0, 1.2<b<2.0, 0.01<c<0.06, 0.01<d<0.60, 2.8<e<3.2, and 0<x<12 are satisfied in the core region,
0.5<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.8<e<3.2, and 0<x<12 are satisfied in the shell region,
0.5<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.8<e<3.2, and 0<x<12 are 	satisfied in the intermediate layer, and
0.5<a<3.0, 0.01<b<1.0, 0.09<c<0.30, 1.4<d<2.0, 2.8<e<3.2, and 0<x<12 are 	satisfied in the solid electrolyte.

Petkov also does not disclose the location formulas of Claim 12 comprised with vanadium for a core or shell region composition as well as solid electrolyte or intermediate layer material compositions that satisfy a general formula (1) as indicated above for Claim 11 that is further applied with the subscript limitations for Claim 12 regions below: 
LiaVbAlcTidPeO12-x 	(1), wherein:
0.8<a<3.0, 1.2<b<2.0, 0.01<c<0.06, 0.01<d<0.60, 2.9<e<3.1, and 0<x<12 are satisfied in the core region,
0.8<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.9<e<3.1, and 0<x<12 are satisfied in the shell region,
0.8<a<3.0, 1.0<b<1.2, 0.06<c<0.09, 0.6<d<1.4, 2.9<e<3.1, and 0<x<12 are satisfied in the intermediate layer, and
0.8<a<3.0, 0.01<b<1.0, 0.09<c<0.3, 1.4<d<2.0, 2.9<e<3.1, and 0<x<12 are satisfied in the solid electrolyte.

Response to Arguments
Applicant's arguments filed 27 September 2021 with respect to Claims 1-20 have been fully considered and are persuasive.  Claim Objections and 35 USC 112 rejection 
Regarding Applicants arguments regarding Petkov:
Applicant argues that although Petkov discloses a porous sponge with pores and a ceramic electrolyte layer that is between the porous sponge and ceramic anode layer and the porous sponge ceramic cathode layer, Petkov does not disclose [at] least one of the pair of electrodes includes an active material layer and an intermediate layer dispensed in a form of a laminated sheets in this order on at least one side of the electrodes. 
In response, due to the amendment, the reference of Inda (Inda [0012], [0041]-[0042] and Inda Figure 2 and AREA A above) was applied to show an intermediate layer is in the form of laminated sheets taught [on at] least one of the pair of electrodes which includes an active material layer and an intermediate layer dispensed in a form of laminated sheets in this order on at least one side of the electrodes wherefore the sheets of the Inda intermediate layer provide improved battery cycle characteristics by having good contact with the Petkov electrodes.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Should reaching the examiner by telephone be unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRESO/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722